DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 18 September 2019.  In view of this communication, claims 1-16 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 16 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 16 recites a “motor comprising the stator core of claim 1”, but does not recite any additional limitations of said stator core.  Thus, claim 16 does not further limit the subject matter of the claim upon which it depends.
The Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolan (US 2,448,785), hereinafter referred to as “Dolan”, in view of Riedel (US 2,774,001), hereinafter referred to as “Riedel”.
Regarding claim 1, Dolan discloses a stator core (fig. 1-3; col. 1, lines 19-27), comprising: 
a plurality of plate-shaped core members [1] laminated to define the stator core (fig. 1-3; col. 1, lines 28-34); 
wherein each of the core members [1] includes: 
an annular core back portion [1b] (annotated fig. 1); and 
a plurality of tooth portions [1t] projecting radially inward from an inner circumferential surface of the core back portion [1b] (annotated fig. 1); 

    PNG
    media_image1.png
    585
    885
    media_image1.png
    Greyscale


at least one recessed portion [4] recessed radially inward from an outer circumferential surface of the core back portion [1b] (fig. 2; col. 1, lines 43-52); and 
at least one welded portion [6] arranged at a corresponding one of the at least one recessed portion [4] to join axially adjacent ones of the core members [1] (fig. 2-3; col. 1, line 52 to col. 2, line 16); and 
the at least one recessed portion [4] is recessed in a radial direction (fig. 2).
Dolan does not disclose that the at least one recessed portion [4] is recessed in a range of about 0.2 mm to about 1.5 mm, both inclusive.
Riedel discloses a stator core [15] comprised of a plurality of plate-shaped core members [10] (fig. 1; col. 1, lines 55-65), each having a core back portion having recessed portions [17] (fig. 1-2; col. 1, lines 66-72).  

    PNG
    media_image2.png
    201
    305
    media_image2.png
    Greyscale

While Riedel does not disclose the recessed portions being recessed in a radial direction in a range of about 0.2 mm to about 1.5 mm, both inclusive, Riedel does disclose this distance to be a result effective variable.  The value of the distance is selected so that the welded portions [20] do not extend beyond the radius of the core back portion (col. 2, lines 5-23).

Regarding claim 2, Dolan, in view of Riedel, discloses the stator core according to claim 1, as stated above, wherein the core back portion [1b] is defined as a single monolithic piece with no circumferentially-joining joint (fig. 1).
Regarding claim 3, Dolan, in view of Riedel, discloses the stator core according to claim 1, as stated above, wherein the core back portion [1b] includes at least one projecting portion [5] that projects radially outward from an inside wall surface of the corresponding one of the at least one recessed portion [4] (fig. 2; col. 1, lines 44-51).
While Riedel does not disclose that an extent to which the at least one projecting portion [5] projects in the radial direction is equal to or smaller than a half of an extent to which the corresponding one of the at least one recessed portion [4] is recessed in the radial direction, Riedel does disclose this distance to be a result effective variable.  The value of the distance is selected so that the welded portions [20] do not extend beyond the radius of the core back portion (col. 2, lines 5-23).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the projecting portions of Dolan having heights as recited in the claims, because Riedel discloses this distance to be a result effective variable used to prevent damage to the welded portion during any machining operation of the stator core (col. 2, lines 24-29 of Riedel).
Regarding claim 4, Dolan, in view of Riedel, discloses the stator core according to claim 2, as stated above, wherein the core back portion [1b] includes at least one projecting portion [5] that projects radially outward from an inside wall surface of the corresponding one of the at least one recessed portion [4] (fig. 2; col. 1, lines 44-51).
While Riedel does not disclose that an extent to which the at least one projecting portion [5] projects in the radial direction is equal to or smaller than a half of an extent to which the corresponding one of the at least one recessed portion [4] is recessed in the radial direction, Riedel does disclose this distance to be a result effective variable.  The value of the distance is selected so that the welded portions [20] do not extend beyond the radius of the core back portion (col. 2, lines 5-23).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the projecting portions of Dolan having heights as recited in the claims, because Riedel discloses this distance to be a result effective variable used to prevent damage to the welded portion during any machining operation of the stator core (col. 2, lines 24-29 of Riedel).
Regarding claim 5, Dolan, in view of Riedel, discloses the stator core according to claim 3, as stated above, wherein the at least one projecting portion [5] is arranged at a circumferential middle of the corresponding one of the at least one recessed portion [4] (fig. 2).  Dolan does not disclose that the at least one projecting portion [5] has a circumferential width smaller than about 2/7th of a circumferential width of the corresponding one of the at least one recessed portion [4].
Riedel teaches that the dimensions of the recessed portions [17] and projecting portions should be set so as to prevent the welded portions [20] from extending beyond 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the projecting and recessed portions of Dolan with the relative dimensions claimed, having no effect on its function, since the only difference between the projecting and recessed portions of Dolan and the claimed projecting and recessed portions is a recitation of relative dimensions of the claimed device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 6, Dolan, in view of Riedel, discloses the stator core according to claim 4, as stated above, wherein the at least one projecting portion [5] is arranged at a circumferential middle of the corresponding one of the at least one recessed portion [4] (fig. 2).  Dolan does not disclose that the at least one projecting portion [5] has a circumferential width smaller than about 2/7th of a circumferential width of the corresponding one of the at least one recessed portion [4].
Riedel teaches that the dimensions of the recessed portions [17] and projecting portions should be set so as to prevent the welded portions [20] from extending beyond the recessed portion [17] (col. 2, lines 5-23).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the projecting and recessed portions of Dolan with the relative dimensions claimed, having no effect on its function, since the only difference between the projecting and recessed portions of Dolan and the claimed projecting and recessed portions is a recitation of relative dimensions of the claimed device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 15, Dolan, in view of Riedel, discloses the stator core according to claim 1, as stated above, wherein each of the tooth portions [1t] includes: an extending portion [1e] that extends radially inward from the core back portion [1b]; and an umbrella portion [1u] that extends from a radially inner end of the extending portion [1e] to both sides in a circumferential direction (fig. 1).

    PNG
    media_image3.png
    372
    624
    media_image3.png
    Greyscale


However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the recessed portion of Dolan with a smaller width than the umbrella portion of the teeth, in order to lessen the reduction in the strength of the core back portion caused by removing material for the recessed portion.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the recessed portion of Dolan with the relative dimensions claimed, having no effect on its function, since the only difference between the recessed portion of Dolan and the claimed recessed portion is a recitation of relative dimensions of the claimed device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 16, Dolan, in view of Riedel, discloses a motor comprising the stator core of claim 1 (col. 1, lines 1-10; motors and generators are well-known types of dynamoelectric machines).
Claim(s) 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolan and Riedel as applied to claim 1 above, and further in view of Sano et al. (JP 2007-159300), hereinafter referred to as “Sano”.
Regarding claim 9, Dolan, in view of Riedel, discloses the stator core according to claim 1, as stated above.  Dolan does not disclose that the core back portion [1b] includes a plurality of screw holes that joins axially adjacent ones of the core members [1] via screws; and the at least one welded portion [6] is located between adjacent ones of the screw holes in a circumferential direction.
Sano discloses a stator core [1] comprising a core back portion [10b], wherein the core back portion [10b] includes a plurality of screw holes [19] that joins axially adjacent ones of the core members [11] via screws (fig. 1; ¶ 0011); and the at least one welded portion [17] is located between adjacent ones of the screw holes [19] in a circumferential direction (fig. 1; ¶ 0012).

    PNG
    media_image4.png
    617
    908
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the stator core of Dolan having a plurality of 
Regarding claim 10, Dolan, in view of Riedel, discloses the stator core according to claim 1, as stated above.  Dolan does not disclose that the core back portion [1b] further includes a plurality of crimping portions that joins axially adjacent ones of the core members [1] by crimping; the at least one welded portion [6] includes a plurality of welded portions; and the crimping portions and the welded portions [6] are arranged to alternate with each other in a circumferential direction.
Sano discloses a stator core [1] comprising a core back portion [10b], wherein the core back portion [10b] further includes a plurality of crimping portions [13] that joins axially adjacent ones of the core members [11] by crimping (fig. 1; ¶ 0003, 0011); the at least one welded portion [17] includes a plurality of welded portions [17]; and the crimping portions [13] and the welded portions [17] are arranged to alternate with each other in a circumferential direction (fig. 1; ¶ 0011).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the stator core of Dolan having a plurality of crimping portions as taught by Sano, in order to provide a secure means of fixing the individual laminations while completing assembly of the stator core (¶ 0011 of Sano).
Regarding claim 11, Dolan, in view of Riedel, discloses the stator core according to claim 1, as stated above.  Dolan does not disclose that the core back portion [1b] includes: at least one screw hole that joins axially adjacent ones of the core members via screws; and at least one crimping portion that joins axially adjacent ones of the core 
Sano discloses a stator core [1] comprising a core back portion [10b], wherein the core back portion [10b] includes at least one screw hole [19] that joins axially adjacent ones of the core members [11] via screws (fig. 1; ¶ 0011); and at least one crimping portion [13] that joins axially adjacent ones of the core members [11] by crimping (fig. 1; ¶ 0003, 0011); and the at least one crimping portion [13] is arranged radially inward of the at least one screw hole [19] (fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the stator core of Dolan having a plurality of screw holes and crimping portions as taught by Sano, in order to provide a secure means of fixing individual laminations while completing assembly of the stator core and ensuring proper alignment of the laminations (¶ 0011 of Sano).
Regarding claim 12, Dolan, in view of Riedel and Sano, discloses the stator core according to claim 11, as stated above, wherein Sano further discloses that the at least one crimping portion [13] is greater in number than the at least one screw hole [19] (fig. 1; there are two crimping portions shown for each screw hole); and a shortest distance [A-C] between adjacent ones of the at least one welded portion [17] and the at least one screw hole [19] is longer than a shortest distance [B-C] between adjacent ones of the at least one welded portion [17] and the at least one crimping portion [13] (see annotated fig. 1, below; the distance between the weld line at A and the screw hole at C is longer than the distance between the weld line at A and the crimping portion at B).

    PNG
    media_image5.png
    337
    637
    media_image5.png
    Greyscale

Regarding claim 13, Dolan, in view of Riedel, discloses the stator core according to claim 1, as stated above.  Dolan does not disclose that the core back portion [1b] includes at least one crimped portion that joins axially adjacent ones of the core members [1]; the core members include core blocks each of which is defined by two or more of the core members joined together through the at least one crimped portion; and axially adjacent ones of the core blocks are joined to each other through the welded portions.
Sano discloses a stator core [1] comprising a core back portion [10b], wherein the core back portion [10b] includes at least one crimped portion [13] that joins axially adjacent ones of the core members [11]; the core members [11] include core blocks [10] each of which is defined by two or more of the core members [11] joined together through the at least one crimped portion [13]; and axially adjacent ones of the core blocks [10] are joined to each other through the welded portions [17] (fig. 1; ¶ 0011-0012).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the stator core of Dolan having a plurality of screw holes and crimping portions as taught by Sano, in order to provide a secure means of fixing individual laminations while completing assembly of the stator core and ensuring proper alignment of the laminations (¶ 0011 of Sano).
Regarding claim 14, Dolan, in view of Riedel and Sano, discloses the stator core according to claim 13, as stated above, wherein Sano further discloses that the two or more core members [10] defining each core block are joined together through the welded portions [17] (fig. 1; ¶ 0011-0012).
Allowable Subject Matter
Claim(s) 7-8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 7/8, and all claims dependent thereon, the prior art does not disclose, inter alia, the stator core according to claims 3/6, wherein the at least one projecting portion includes a plurality of crest portions arranged adjacent to each other in a circumferential direction on an outer circumferential edge thereof when viewed in an axial direction, each of the crest portions projecting radially outward.  While the prior art discloses projecting portions with singular crest portions having a variety of shapes, see Riedel for example, it does not disclose the projecting portions each having a plurality of adjacent crests when viewed in the axial direction.  Since this modification would require more than a simple duplication of parts, and no teaching or motivation has been found in the prior art, the plurality of crest portions recited above is neither anticipated nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Elson et al. (US 2013/0043758 A1) discloses a stator core having protrusions housing screw holes around its outer circumference, alternately spaced between recesses having welded portions therein.
Nakamura et al. (US 5,168,662) discloses a stator core having recesses with welded portions disposed therein, around its outer circumference, alternately spaced between crimping portions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834